 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8
           HALEY J LAWRENCE,
 9                                                          CASE NO. C18-5479 RSM
                                 Plaintiff,
10                                                          ORDER ADOPTING REPORT AND
                  v.                                        RECOMMENDATION
11
           NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
12
           Operations,
13                               Defendant.
14

15
            The Court, having reviewed the Report and Recommendation of Judge J. Richard
16
     Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:
17
            (1)    The Court adopts the Report and Recommendation.
18
            (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42
19
                   U.S.C. § 405(g) to the Commissioner for further consideration.
20
            (3)    JUDGMENT is for plaintiff and the case should be closed.
21
            (4)    The Clerk is directed to send copies of this Order to counsel of record.
22
            //
23
            //
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1

 2        Dated this 25th day of January, 2019.

 3

 4                                                A
                                                  RICARDO S. MARTINEZ
 5                                                CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
